Whitfield, J.,
delivered the opinion of the court.
The demurrer to the affidavit does not appear in the record, and this assignment cannot, hence, be noticed.
We find no error in the instructions.
We cannot say the verdict is manifestly wrong. The nature of the offense charged is such that it is ra'rely established by the same fullness and directness of proof by which more open violations of law are made out.
The character of these appellants was graven with ‘' the point of a diamond on the rock forever,” some centuries since, by an unerring artist, as will at once be seen by the marvelous correspondence between that character, as thus sketched, and as reflected in this record. In the record we are told that they did nothing, went out on the streets night and day, attired themselves in the evenings; sat upon the steps of the house, and called, in honeyed phrases, men passing through the street near their house, and they went after them into the house, and the shutters were drawn and the doors closed. In Proverbs, chap. 7, verses 6-23, we are told, inter alia, of "the flattery of the tongue of the strange woman,” and then admonished: “ I discerned among the youths, a young man, void of understanding, passing through the street near her corner; and he went the way to her house, in the twilight, in the evening; . . and there met him a woman in the attire of an harlot, and subtle of peart: she is loud and stubborn, her feet abide not in her house; *108now is she without, now in the streets, and lieth in wait at every corner. . . With her much fair speech she caused him to yield, with the flattery of her lips she forced him. Pie goeth after her straightway . . as a fool to the correction of the stocks.” This portrait is accurate; its colors have lost none of their vividness in the lapse of centuries; and, upon the authority of this great text, reflected in all the text-books and decisions, the judgment is

Affirmed.